     Case 1:20-cv-00015-NONE-EPG Document 43 Filed 07/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   JAMES S. BUSH,                                 Case No. 1:20-cv-00015-NONE-EPG (PC)

12                      Plaintiff,                  ORDER DENYING STIPULATED
                                                    PROTECTIVE ORDER WITHOUT PREJUDICE
13          v.
14                                                  (ECF No. 42)
     FLOWERS, et al.,
15                      Defendants.
16

17          On July 20, 2021, the parties filed a Stipulated Protective Order. (ECF No. 42). The

18   Purposes and Limitations section of the proposed protective order states:

19          This action is likely to involve the disclosure of confidential materials that
            implicate the privacy rights of third parties, material that may negatively impact
20          the institutional security of the California Department of Corrections and
            Rehabilitation (CDCR), and material that is otherwise protected from disclosure
21          under state or federal statutes, court rules, case decisions or common law. The
            Court recognizes that at least some of the documents and information (materials)
22          being sought through discovery in the above-captioned action are normally kept
            confidential by the parties.
23
            Accordingly, to expedite the flow of information, to facilitate the prompt
24          resolution of disputes over confidentiality of discovery materials, to adequately
            protect information the parties are entitled to keep confidential, to ensure that the
25          parties are permitted reasonable necessary uses of such material in preparation for
            and in the conduct of trial, to address their handling at the end of the litigation, and
26          serve the ends of justice, a protective order for such information is justified in this
            matter. It is the intent of the parties that information will not be designated as
27          confidential for tactical reasons and that nothing be so designated without a good
            faith belief that it has been maintained in a confidential, non-public manner, and
28          there is good cause why it should not be part of the public record of this case.

                                                       1
     Case 1:20-cv-00015-NONE-EPG Document 43 Filed 07/21/21 Page 2 of 2


 1            Accordingly, the Parties stipulate to and petition the Court to enter the following
              Stipulated Protective Order (“Order”). The parties acknowledge that this Order
 2            does not confer blanket protections on all disclosures or responses to discovery,
              and that the protection it affords from public disclosure and use extends only to the
 3            limited information or items that are entitled to confidential treatment under the
              applicable legal principles. The Parties further acknowledge, as set forth in Section
 4            12.3 below, that this Order does not entitle them to file confidential information
              under seal; General Local Rule 141 sets forth the procedures that must be followed
 5            and the standards that will be applied when a Party seeks permission from the
              Court to file material under seal. The parties have agreed to be bound by the terms
 6            of this Order in this action.

 7
     (ECF No. 42, pgs. 1-2).
 8
              Having reviewed the Stipulated Protective Order, the Court finds that it does not comply
 9
     with Eastern District of California Local Rule 141.1(c), which requires that every proposed
10
     protective order contain the following provisions: “(1) [a] description of the types of information
11
     eligible for protection under the order, with the description provided in general terms sufficient to
12
     reveal the nature of the information (e.g., customer list, formula for soda, diary of a troubled
13
     child); (2) [a] showing of particularized need for protection as to each category of information
14
     proposed to be covered by the order; and (3) [a] showing as to why the need for protection should
15
     be addressed by a court order, as opposed to a private agreement between or among the parties.”
16
     (paragraph breaks omitted).1
17
              Accordingly, the parties’ Stipulated Protective Order (ECF No. 42) is DENIED without
18
     prejudice to the parties refiling a stipulated protective order that complies with Local Rule
19
     141.1(c).
20   IT IS SO ORDERED.
21
         Dated:       July 21, 2021                                       /s/
22                                                                 UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28           1
               In their proposed order, the parties appear to admit that the stipulated protective order does not comply
     with Local Rule 141.1(c). (See ECF No. 42, p. 14 n.1).

                                                               2
